DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 11/03/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of dimethicone a specific non-cyclic silicone and C12-15 as specific as non-silicone ingredients. Claims 1-4 read on the elected specie and are under examination.

Claims 1-14 are pending; claims 1-4 are under examination.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Rahman et al. (US20180104210) in view of Gough et al. (US20190083375)
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	 
	Abdel-Rahman et al. teaches a topical composition in the form of serum, hair conditioner or shampoo includes vehicle or carrier such as alkyl benzoate and dimethicone and their combination thereof, and such carrier or vehicle is about 1-99% of the composition (claims 1 and 8; page 4, [0023]). 
Gough et al.  teaches A hair care composition comprising a hydroxy-substituted
Aldehyde (claim 5). The composition comprises carrier such as C12-15 alkyl benzoate and is non-aqueous in one embodiment (page 4, [0094, 0096]). Conditioning compositions of the present invention including rinse-off and leave-on conditioners (including 'hair masks') and hair shine or appearance enhancing products,
anti-frizz treatment serums and other treatments. The composition further comprises dimethicone (page 6, [0144]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Abdel-Rahman et al.   is that Abdel-Rahman et al. do not expressly teach C12-15 alkyl benzoate and leave-on composition. This deficiency in Abdel-Rahman et al. is cured by the teachings of Gough et al.  
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abdel-Rahman et al., as suggested by Gough et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have a leave-on serum composition comprising C12-15 alkyl benzoate because leave-on serum is a suitable hair composition and C12-C15 alkyl benzoate is suitable ingredient in hair composition. MPEP 2144.07. Under guidance Gough et al. teaching hair serum including leave-on composition, C12-C15 alkyl benzoate is a suitable and common alkyl benzoate in hair composition, it is obvious for one of ordinary skill in the art to have a leave-on serum composition comprising C12-15 alkyl benzoate and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1-4, prior arts teach a leave-on hair serum composition comprising C12-15 alkyl benzoate and 1-99% of dimethiocne, no cyclic silicone ingredient is required.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US20130272975).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Nguyen et al.  teaches water resistant compositions are capable of providing or acting as a carrier for delivering benefits to various substrates, for example, keratinous substrates such as skin and hair (abstract). The composition comprises anhydrous carrier in one embodiment such as ester, silicone or mixtures thereof. The silicones includes polydimethylsiloxane (PDMS, dimethicone) and the ester includes C12-15 alkyl benzoate (page 7, [0132-0133, 0135, 0140, 0142]). The carrier is from 1% to 99% of the composition (page 8, [0147]). The composition in one embodiment is a hair styling composition and in the form of serum (page 11, [0219, 0225]). The composition is designed to inhibit the composition being washing off the hair (page 13, [0244]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Nguyen et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-3, Nguyen et al. teaches a hair styling composition in the form of serum comprising dimethicone at 1-99% and C12-15 alkyl benzoate. A hair styling composition is generally regarded as a leave on composition. Furthermore, the hair composition is designed to inhibit the composition being washing off the hair.
Regarding claim 4, no cyclic silicone ingredient is required.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that Abdel-Rahman et al. discloses statin compositions for treatment of fungal infections. The reference discloses that that the statin compositions may include a carrier, that the carrier may be a serum and that the serum may include alkyl benzoate. The references discloses a laundry list of possible carriers and a
laundry list of amounts of ingredients in these carriers. See paragraph [0023]. Gough et al. discloses hair compositions that contain hydroxy-substituted aldehydes. The reference discloses that the hydroxy-substituted aldehyde compositions may include a carrier, and that the carrier may be Cl2-15 alkyl benzoate. The reference discloses a laundry list of possible additional ingredients, one of which is dimethicone. See paragraph [0144]. One skilled in the art reading Abdel-Rahman et al. and Gough et al. would not be led to the claimed invention, which is directed to a particular blend of non-cyclic silicone and non-silicone ingredients in a leave-on serum hair composition. Applicant submits that the disclosed amounts would not lead one skilled in the art to the amounts recited in the claims.
In response to this argument: this is not persuasive. Abdel-Rahman et al. teaches a topical composition in the form of serum including combination of  alkyl benzoate and dimethicone among other combination of carrier, each combination including combination of  alkyl benzoate and dimethicone is obvious because the recitation of other combination of carrier does not make the combination of alkyl benzoate and dimethicone less obvious. Gough et al. is relied on for teaching hair serum including leave-on composition, C12-C15 alkyl benzoate is a suitable and common alkyl benzoate in hair composition, it is obvious for one of ordinary skill in the art to have a leave-on serum composition comprising C12-15 alkyl benzoate and produce instant claimed invention with reasonable expectation of success. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of copending Application No. 16829214 in view of Nguyen et al. (US20130272975). The reference application teaches leave on hair composition comprising dimethicone and C12-15 alkyl benzoate but silent about regarding the composition in the form of serum and dimethicone from about 80% to about 99%, in view of Nguyen et al. teaching hair styling composition in the form of serum and dimethicone from 1-99%, it is obvious for one of ordinary skill in the art to produce applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of copending Application No. 16829234 in view of Nguyen et al. (US20130272975). The reference application teaches leave on hair composition comprising dimethicone (about 30%-about 80%) and C12-15 alkyl benzoate but silent about regarding the composition in the form of serum, in view of Nguyen et al. teaching hair styling composition in the form of serum, it is obvious for one of ordinary skill in the art to produce applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection.

Response to argument:
Applicants argue that TD will be filed upon indication of allowable subject matter.
In response to this argument; This is not persuasive. Since no TD is filed, ODP rejections are maintained for record.

Conclusion
No claim is allowed.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613